Title: From Alexander Hamilton to the Electors of the City and County of New York, [3 March 1789]
From: Hamilton, Alexander
To: Electors of the City and County of New York


[New York, March 3, 1789]
To the Electors of the City and County of New-York.
Fellow-Citizens,
Having been appointed by two different, and very numerous meetings of the inhabitants of this city, among other purposes, for that of forwarding the election of John Lawrence, Esq. as the representative of this district in Congress, we think it our duty to state to such of you as may not have been present at those meetings, what we understand to have been the motives to his nomination, and the circumstances which have attended it.
It appeared, from the particular situation of this state in regard to the new constitution, to be peculiarly necessary to use great care in the choice of the person who was to represent this district. In proportion as there was reason to apprehend that such a choice as we should not approve, was likely to be made in most of the other districts, it became important that our immediate representative should be of a character, which united in a considerable degree all the qualifications requisite to the due support of the credit and interest of the state, and to the advancement of the particular interests of the district; that he should be of a character calculated to acquire a proper degree of weight with his colleagues, and to induce, on their part, a co-operation in such measures as the public good should require. And in addition to the rest, that he should be of a character which afforded complete security that he would be disposed to withstand every attempt to destroy or weaken the national government.
To these ends, it was conceived that he ought to be a man of integrity, of sense, of information, of early and decided attachment to the federal constitution, and of tried firmness of temper. The two last qualifications were considered as not less important than any of the former; because, though the constitution for the United States has been ratified by a very great majority of the people, it cannot yet be regarded as entirely out of danger. It is a truth which we mention with reluctance, but which ought not to be lost sight of, that many of its most powerful adversaries, so far from relinquishing their hostility to it, seem still to meditate its destruction, in the plausible, but insidious shape of amendments. And on this account it is of serious moment, that as far as depends on us, no man should be entrusted with its administration in the outset, whose attachment to it has been either tardy or equivocal, who does not possess decision or firmness of temper sufficient to resist attempts to injure it, or who is under any influence or bias, which in any possible combination of circumstances, might incline him to yield to the artifices of its enemies.
Among the other qualifications which were taken into consideration, that of a talent for public speaking was not unattended to; and though this was not deemed an indispensable one, it was yet regarded as one which could not fail to contribute in a material degree to the usefulness of the candidate.
Taking all circumstances into consideration, it was conceived that Mr. Lawrence united the requisite qualifications in such a degree as to render him, upon the whole, and in the present state of things, a more eligible candidate than any other proposed. It did not pass unnoticed, that he might be deficient in the article of mercantile knowledge; but it was supposed that a man of information, accustomed to political enquiry could easily supply that deficiency, by consulting such of his constituents as were capable of advising him on the subject; and the known disposition of Mr. Lawrence left no reason to doubt that he would always take care to avail himself of this resource.
It was also considered that commercial arrangements were not the only matters which required our care. The preservation of the government itself, in its due force and vigor, is an object of the first consequence; and the establishment of the temporary residence of Congress in this city is another point in which we are deeply concerned. It must, doubtless, therefore be of great importance, from among the persons presented to our choice, to select the man in whose hands the general interests and our immediate interest, in those two points, are least likely to suffer, and most likely to be advanced.
The foregoing were some of the reasons which appear to us to have prevailed upon the first meeting to nominate Mr. Lawrence, and upon the last to confirm it.
We perceive, with regret, that notwithstanding those meetings have furnished the strongest evidence of the general sense of the city, there are still persons who persist in holding up Mr. Broome as a candidate, and endeavour to have it believed that the body of merchants concur in his favor.
To guard against the influence of such a misrepresentation, we think it necessary to assure you, and we doubt not their conduct in the election will evince it, that the great body of the merchants coincide in Mr. Lawrence’s nomination. We assert this, because they very generally attended the two meetings, and at each gave their assent to the nomination.
We infer from this, and there are appearances which strengthen the inference, that other motives than the desire of having a mercantile character to represent us, operate with many of those who are most active in promoting Mr. Broome’s election. Nothing can be better suited to the policy of those who differ in their sentiments from the inhabitants of this city, than to sow divisions among us. They know that if they can set different classes of men against each other, dissentions may spring up among us, which they may hereafter turn to their own purposes. Against this worst of evils we trust our fellow citizens will be on their guard. We have experienced the happy effects of union among ourselves, and we cannot be too watchful against every thing that may lead to disunion.
It is asserted that Mr. Broome will have extensive support in Westchester. Of this, at least, we can assure you, that the federalists in that county will generally vote for Mr. Lawrence. We have received an authentic account that at a meeting held at the White Plains, on Thursday last, with a view to the election of a representative, Mr. Lawrence was agreed upon. In his support, we beg leave to recommend to our fellow citizens UNANIMITY and EXERTION.

By Order of the committee,
Alexander Hamilton, Chairman.
March 3.

